         Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 1 of 8



                                                                                          c c.                &
                                                                                          e(.*
                                                                                                      rH      ro
                                                                                             ,=
                                                                                             rbOA
                                                                                                          =   m
                                                                                          . r
                                                                                          X .>'E.
                                                                                                   *          =
                                                                                           (7''t- M           UJ
                       IN THE UNITED STATES DISTRICT COURT                                 > -e =             m
                          FOR TIIE DISTRICT OF M ARYLAN D                                   'D - , N          =
                                                                                           07 . .                  I
                                                                                            > -
                                                                                            *p.r>  =              -.
                                                                                                   =              C1
                                                                                            r -.
                                                                                            .    <                lL
                                                                                              *('7 M@*            -
                                                                                            - '

 MithunG nedee                                                                              >&                     =
                                                                                             =c                    &
                                                      Com plaintfor a CivilCase                     ;x7            M
                                                                                              CD -q

                                                      CaseNo.Jû-cv-p75l-Px
F  ritethefullnc-eofeachpllfHfl
thiscompl
                               F whoisflîng       .
                                                      (to
                                                            ss je:jayytyecjerk'
                                                                              sggcel
          aint.Jff/lenamesofalltheJofn/l'.
                                         i
c- > #/i . nthez- eau ve,Ae-ewriteff.  :ee            Juq Trial: M Yes E1No
attached''intheJ'
                N ceandJ/flc:anzze f/foall                       (
                                                                 checkone)
pagewiththefulllistofnames)

     against-
     -


Nate we Recovel
--
                            ' , INC .                            -           -F** .. .-
                                                                 . ...        j
                                                                              .




                                                                              sEP y 1 ,2022
F ritethefullna-eofeach#e/ene /whois                                     a
                                                                               vou    v
                                                                                o - - .
beingxvetf Ifthen- e,ofallthe#e/eae a                                        MY
                                                                              N> >* > a
cœt- Atinthe?- a*w,Aeeewrite'T      zee
attached''fa theJN ceand J/flcà an zzzfdfffonll
pagewith thefulllistofnames)
Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 2 of 8




The Parties to ThisCom plaint

A.    ThePlaintills)
      Providetheinformation below foreach plaintiffnamed in the complaint.Attach
      additionalpagesifneeded.
             Name                 Mi
                                   thun Banerjee
             streetAddress        13119 Fem edge Road,
             city and county      Silverspring,Montgomery county
             state and zip code   M 9-20906
             TelephoneNum ber     409-466-2431
             E-mailAddress        mithunbanerjee@gmail.com

B.    TheDefendantts)
      Provide the inform ation below foreach defendantnamed in the complaint,
      whetherthedefendantisan individual,agovernmentagency,an organization,or
      acomoration.Foranindividualdefendant,includetheperson'sjob ortitle(if
      known).Attach additionalpagesifneeded.
      DefendantNo.1
             xame                 NATIONW IDE RECOVERY SERVICE,INC.
             JoborTitle           ResidentAgent:CO G ENCY GLOBAL INC.
             (ifknown)
             StreetAddress        1519 YO RK ROAD,
             City and County      LUTHERVILLE,
             Stateand Zip Code    M D-21093.
             TelephoneNum ber
             E-m ailAddmss
             (ifknown)




                                    2
Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 3 of 8




      DefendantNo.2
            Name
            Job orTitle
            (if% 0w19
            StreetAddress                -                    -       -       -


            City and County
            Sute and Zip Code                                             -


            TelephoneNumber
            E-mailAddxxss                                    -    -


            (if% 0w11)
      DefendantN o.3
           Name
           Job orTitle
            (ifknown)
           StreetAdd= s
           City and County
           State and Zip Code
           TelephoneNum ber
           E-m ailAddmss
           (ifknownl
      DefendantNo.4
           Name
           Job orTitle
           (ifknownl
           StreetAddress
           City mld County
           Stateand Zip Code
           TelephoneN um% r
           E-m ailAdd= s
           (ifknown)

           (lftherearemorethanfourde/ene na,attc hca ak itionalgvge
           providingthesamefa/or- /foa/oreachJtfzf/fonl/defèndant)


                                3
      Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 4 of 8




II.   BasisforJurisdicdon

      Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwo
      tym sofcasescan beheard in federalcourt:cmsesinvolvinga federalquestion and cases
      involvingdiversityofcitizenshipoftheparties.Under28U.S.C.j1331,acasearising
      undertheUnited StatesConstitution orfederallawsortreatiesisa federalquestion case.
      Under28U.S.C.j1332,acaseinwhichacitizenofoneStatesuesacitizen ofanother
      Stateornationandtheamountatstakeismorethan $75,000isadiversityofcitizenship
      case.ln adiversity ofcitizenship case,no defendantm ay beacitizen ofthesame State
      asany plaintiE

      W hatisthebasisforfederalcourtjurisdiction? (checkaIlthatappl
                                                                  y)
           M Federalquestion                        E1 Diversity ofcitizenship

      Filloutthe paragraphsin thissection thatapply to thiscmse.

             IftheBasisforJurisdiction lsaFederalQuestion
             Listthespecificfederalstatutes,federaltreaties,and/orprovisionsoftheUnited
             StatesConstitution thatareatissue in thiscase.
             28U.S.C.SS 1331.1367.1441.and 1446




      B.     Ifthe BasisforJurisdiction IsDiversity ofCiti- nship

                    ThePlaintië s)
                    a.     IftheplaintiF isan individual

                           n eplaintim (name) MithunBanedee                 isacitizen of
                           theStateof(name) Maryland                    .
                           IftheplaintiF isa com oration

                           Theplaintift (name)                        ,isincom orated
                           underthelawsoftheStateof(name)                            ,
                           andhasitsprincipalplaceofbusinessintheStateof(name)


                    (Ifmorethanoneplaintt isnamedinthecomplaint,Jf/lc/lanadditional
                    pageproviding thesameinformationforeachadditionalplaint# )
Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 5 of 8




           TheDefee ntts)
           a.    lfthedefm dnntisan individual
                 Thedefendsmt (name)                               .isacitizenof
                 theS1n#-of(name)                                 .Orisacitizenof
                 lorelàanation)                               .
           b.    Ifthedefendnntisacorporation

                 n edefendant (name) NATIO- MO - Y- Vœ.>c.9is
                 incorm rate underthelawsoftheStateof(name)
                  G* *                       .and hasitsprincipalplaceof
                 businessintle Soteof(name) *                                .Oris
                 inco> - e.dundertheIawsof(foreignnation)
                                             ,   and hasitsprincipalplv of
                 businessin(name)                                 .

           (Ifmore/& aonetfeAadca/f.çno edinthecomplaint,Jffuc;lJa
           nM itionalpageproviding lesamefn/orplc/foa/oreach 'zdz#//foats
           defendant)
           The Amountin Cona versy
           The amountin controv= y--theamounttheplaintiF claimsthe defo dant
           owesortheamountate ke- ismore than $75,000,notcounting interest
           and O stsofco< l- mlqe(aplain):

           Cre i
               tRepoda* ut-   chare ,whe Pkintie- r- '
                                                     uu tlo- > - .Rain:'do uted
           1e* o *H >     * - * >       Y-         Ke O - RR> d&*- *           nœ .




                                  5
       Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 6 of 8




111.   Statem entofClaim
       W riteashortandplain statementoftheclaim .Do notmakelegalargum ents. Stateas
       briefly aspossiblethefactsshowingthateach plaintiF isentitledtothe damagesorother
       œliefsought. State how each defendantwasinvolved and whateach defendantdidthat
       caused theplaintifrharm orviolatedtheplaintiœ srights,includingthedatesand places
       ofthatinvolvem entorconduct. lfm orethan one claim isasserted,num bereach claim
       and write ashortand plain statementofeach claim in a separateparav aph.Attach
       additionalpagesifneeded.

       DefendantReported Negative in Pl
                                      ainti
                                          ffs Credi
                                                  tRepod aboutsom e charged,which Plainti
                                                                                        ffnever
       receive those servi
                         ces.Plainti
                                   ffdisputed the charges butDefendantwas notwill ing to remove i
                                                                                                tfrom
       theCreditReport& sh- negligence.The Defendantal   so violated FederalCredi
                                                                                tReportAd as Defendant
       repoded negati
                    vel
                      y to Plainti
                                 ffsCreditReportwhen R aintiffneverreceived those services.
       Plaintiffinform ed the defendantbutdefendantfailed to acton it& neverremoved it
       from Plaintiffs CreditRepolt This negative repoding elected PlaintiTsCredi
                                                                                tReport&
       CreditScorenegatively.Hence,Plai
                                      ntiffrequests$2500ascompensationfortheIoses.
       Defendantrepoded $1048due inPlainti/sCreditReportwRhoutanyJudgement.
       Moreover,Plaintiffdisputesthe charge as Plainti
                                                     ffneverreceivedthe service forthatamount,
       whichwas informed tothe defendantaswellbutdefendantfaile toad & aded negligentl
                                                                                     y.




                                                 6
      Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 7 of 8




1V.   G lief
      State briefly andprecisely whatdsmagesorotherreliefthe plaintiF asksthe COUIIto
      oder.DonotmA elegalargu1ne* .IncludeanybasisforilaimingtIIM thewamgs
      allege aa œ ntinuing atthepresenttime. Includel emnolm'mofany K tUaIdamagœ
      claime fortheactsallege and the Y isforth- œnounts. Includeany punitive or
      exc ple damagesclaimc thea ounts,andtllerœ onsyouclaim youareenutledto
      a- mlorpunitivemoney       .ForanyM uœtforinjllneivexliefexplainwhy
      monetarydnmngœ atalatertimewouldnotadequatelycompensateyoufortheinjuries
      you sxlexined,am sue ning,orwillsustain asaresultoftheeventsdescriv above,or
      why such comv sation could not% m x ured.
       Plainti# requee $2500asœ mpensation fortheI- s& requestthe defendantto
       rem ove the negative v   ding fo m Plainti
                                                f s CreditRepod im mediately.




                                           7
Case 8:20-cv-02751-PX Document 1 Filed 09/21/20 Page 8 of 8




Certineation and Closing
UnderFederalRuleofCivilProcedure 11,by signingY low,1certifytothebestofmy
knowledge,information,andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan
improperpum ose,such asto harass,causeunnecessary delay,orneedlessly increasethe
costoflitigation;(2)issupportedbyexistinglaw orbyanonfrivolousargumentfor
extending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
evidentiary supN rtor,ifspecifcally so identifiedswilllikely haveevidentiary support
aAerareasonableopportunityforfudherinvestigationordiscovery;and(4)the
complaintotherwise complieswith the requirementsofRule l1.

A.     For PartiesW ithoutan Attorney

       lagreeto providetheClerk'sOfficew ith any changesto my addresswhere case-
       related papea m ay be served. Iunderstand thatmy failureto keep acurrent
       addresson filewith the Clerk'sOm ce may resultinthedismissalofm y case.

       Dateofsigning:         7-',202:
                                      ,   '   ' #

       SignatureofPlaintil       / : .y                      . . n,
       M ntedNameofPlaintiff MithunBanerje                     ..
                                                                J-
                                                                 D
                                                                 .

              (Ifmorethanoneplaintt isnamed in thecomplaint,tzf/acàanadditional
              cert6cationandsignaturepageforeachadditionalplaint# )
B.     For Attorneys

       Dateofsir ing:              ,20 .

       SignattlreofAttorney
       Printed Nam eofAttorney
       BarNumber
       Name ofLaw Firm
       Address
       TelephoneNumber
       Em ailAddress




                                          8
